DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31, 34, 36-37, 40-42, 44, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinoki et al. (6,296,826) in view of Koeppler et al. (2007/0145332), Lehmann et al. (WO 2013/149882) and Baumgartner et al. (4,033,780). Fujinoki teaches a method for providing a silicon dioxide granulate, the method comprising providing a pyrogenic silicon dioxide powder (col. 6 lines 12-18) and processing the silicon dioxide powder to obtain a silicon dioxide granulate, wherein the processing of the silicon dioxide powder comprises a wet granulation method (col. 6 lines 25-41). Fujinoki also teaches the silicon dioxide granulate has a greater particle diameter than the silicon dioxide powder (i.e. 10 µm > 2 µm, col. 3 lines 7-15, col. 4 lines 5-9), and a BET in the range of 20-50 m2/g (col. 4 lines 38-46), for example 35 m2/g.(col. 6 lines 39-41). Fujinoki further teaches utilizing the silicon dioxide granulate for the preparation of transparent fused silica glass articles (abstract, col. 3 lines 1-6). However, Fujinoki fails to specify a spray granulation for the processing and melting of the granulate into a melt for making a quartz glass body. Koeppler also teaches a method for providing a silicon dioxide granulate, the method comprising providing a pyrogenic silicon dioxide powder ([0017], [0054]), and processing the powder to obtain a granulate via a wet granulation process ([0010]-[0011]), wherein the granulate has a greater particle diameter than the powder, i.e. 420µm> nanoscale particles ([0054], [0058]). Koeppler suggests processing the powder comprises providing a dispersion of the powder and dopants, and granulation of the dispersion with moisture withdrawal until formation of a doped silicon dioxide granulate ([0010]-[0011]). Koeppler teaches the wet granulation methods includes roll granulation, spray granulation, centrifugal atomization and fluidized bed granulation ([0021]).  Accordingly, it would been obvious to one of ordinary skill in the art at the time of the invention to have utilized wet granulation methods such as roll granulation, spray granulation, centrifugal atomization or fluidized bed granulation, as they are well known alternative methods for achieving granulation of silica particles from powder.  
Koeppler further teaches making a glass melt out of the granulate and making a quartz glass body out of the glass melt ([0012], [0013], claim 1).  Koeppler teaches the high purity silica granulate produced by the granulate-powder route provides for fibers having substantially higher absorption rates and better amplification properties ([0014]-[0015]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time of the invention to have provide the further steps of making a glass melt from the granulate and making a quartz glass body out of the melt to provide for glass articles such as fibers, as taught by Koeppler.  However, Fujinoki and Koeppler don’t specify a continuous melting process for making a glass melt. Lehmann teaches a method for preparing a quartz glass body, comprising providing for a silicon dioxide granulate produced from granulating pyrogenically produced silicon dioxide granules and continuously making a glass melt out of the silicon dioxide granulate in a continuous melting process (abstract, figure 3). Since continuous processes provide for a more efficient manner for producing a quartz glass body in larger volumes, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a continuous melting process for making the glass melt.
Fujinoki teaches dopants can be incorporated into the granulates (col. 2 lines 55-58). Also, Koeppler teaches adding a dopant to the dispersion ([0018]). Koeppler further teaches adding different dopants for achieving the desired attribute in the glass ([0016]-[0018]), but both do not specify adding a silicon component. Baumgartner teaches adding silicon to a silicon dioxide powder to enhance a devitrification resistance of fused silicon dioxide (col. 1 lines 60-66, col. 2 lines 24-29). Baumgartner specifies silicon also limits the OH content of the quartz glass body (col. 3 lines 51-38, col. 4 lines 1-20). Baugmartner further teaches in table I, the addition of silicon results in a BOH value of zero, which is interpreted to be less than 500ppm. Baumgartner teaches adding elemental silicon to a slurry of silicon dioxide powder (col. 2 lines 30-37, 53-56), drying the mixture to form granulates, and melting the silicon dioxide granulates to forming a quartz body (col. 3 lines 1-9).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have added a silicon component as a dopant to the granulate of Fujinoki and Koeppler, so as to produce glass having improved devitrification resistance and low OH content. Just as Baumgartner teaches adding the dopant to a slurry, the silicon component would be added when providing for the dispersion of the silicon dioxide and the dispersion with dopant would be subjected to granulation.  
Regarding claim 28, Fujinoki Koeppler teaches processing the silicon dioxide powder comprises forming granulates with granules having a spherical morphology ([0011]) using a spray granulation or roll granulation process ([0021]).
Regarding claim 29, Baumgartner teaches using silicon (col. 3 lines 33-34).
Regarding claim 30, Koeppler teaches adding dopants in powder form ([0018]). Baumgartner teaches adding silicon in powder form (col. 2 lines 65-68). Koeppler teaches adding the dopant in powder form with the silicon dioxide powder before granulation provides for homogeneously doped silicon dioxide granulate ([0014], [0016]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively provide for a dopant in powder form to the powder before granulation, to ensure homogeneously doped granulate, which would eliminated the added step of Fujinoki of soaking the granulate in a dopant solution.
Regarding claim 31, as mentioned above, Baumgartner teaches adding the silicon component when processing the silicon dioxide powder (col. 2 lines 30-39)
Regarding claim 34, Baumgartner teaches adding silicon content is about 1500ppm (col. 2 lines 53-63), which falls within the range of 10-10,000ppm, based on total weight of silicon dioxide (col. 2 lines 33-36).
Regarding claim 36, Fujinoki suggests the granulates after a first heat treatment has a density in the range of 0.6-0.9 g/cm3 (col. 4 lines 59-63). Also, Fujinoki teaches the silicon dioxide granulate has a BET surface area of 35 m2/g (col. 6 lines 39-41). Furthermore, Koeppler teaches the silicon dioxide granulate has a density of 0.75 g/cm3 ([0056]), which falls within the claimed range of 0.5-1.2 g/cm3.
Regarding claim 37, Baumgartner teaches providing a liquid, mixing the silicon dioxide powder and the silicon component with the liquid to obtain a slurry (col. 2 lines 30-36). Koeppler also teaches providing a liquid and mixing the silicon dioxide powder to obtain a dispersion, and spray drying the slurry (i.e. spray granulation) to obtain the silicon dioxide granulate ([0010], [0017], [0021]).
Regarding claim 40, Fujinoki teaches the silicon dioxide powder can be prepared from flame hydrolysis of silicon tetrachloride (col. 6 lines 12-19). Baumgartner also teaches it is well known to produce silica powder from various silica sources including silicon halides and silanes, i.e. vapor phase oxidation of SiCl4 (col. 1 lines 14-22).  
Regarding claim 41, Fujinoki teaches the silicon dioxide powder comprises a BET surface area of 50 m2/g (col 6 lines 19-24), which falls within the range of 20 to 60 m2/g. Baumgartner further teaches using a silicon dioxide powder comprising of fumed silica having a density of 4 lbs/ft3 or 0.06 g/cm3  (col. 3 lines 12-14).
Regarding claims 42 and 44, Koeppler further teaches drilling a hole in the quartz glass body to form a tube, thus providing for a cylindrical hollow body with an opening ([0067]). 
Regarding claim 49, Koeppler teaches a quartz glass body, which is considered a formed body ([0060]). Also, the cylindrical hollow body as discussed in claim 42 can also be considered a further formed body.
Claims 35, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinoki et al. (6,296,826) in view of Koeppler et al. (2007/0145332), Lehmann et al. (WO 2013/149882) and Baumgartner et al. (4,033,780) as applied to claim 27 above, and further in view of Trommer et al. (2011/0183138). Koeppler suggest the glass melt is made in a melting crucible ([0027]), but doesn’t specify details regarding an outlet and inlet in the crucible.  Trommer also teaches a process for preparing a quartz body comprising providing a silicon dioxide granulate, making a glass melt out of the granulate and making a quartz glass body out of the glass melt ([0019], [0021]). Trommer further teaches making a glass melt in a melting crucible ([0093]), wherein the melting crucible provides direct heating of the granulates through the wall of the crucible ([0093]-[0094]), and comprises an inlet and an outlet ([0095]), Trommer further teaches positioning a nozzle at the outlet of the crucible for drawing glass tubes ([0096], [0098], figure 1). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar melting crucible for making the glass melt of Fujinoki, Koeppler and Baumgartner, so as to produce a quartz glass body having a tubular shape, as taught by Trommer. 
Regarding claims 42 and 44, Trommer further teaches making a hollow body, such as a tube, which comprises an opening and is cylindrical (figure 1, [0098])
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinoki et al. (6,296,826) in view of Koeppler et al. (2007/0145332), Lehmann et al. (WO 2013/149882) and Baumgartner et al. (4,033,780) as applied to claim 27 above, and further in view of Wu et al. (CN 104368272, translation provided). Koeppler teaches spray granulation, but doesn’t specify a spray tower.  Wu teaches a process for spray drying comprising spraying a silica slurry through a nozzle into a spray tower, thus resulting in spray granulation (first two paragraphs under summary of invention section on page 1, step (1) on page 2). Wu teaches a spray tower with a nozzle arrange above allows for sufficient drying of the granulate into granulates of increased strength and hardness (second to last paragraph on page 3). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a spray tower for the spray granulation step, as it efficiently produces dried granulates having increased strength and hardness. 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinoki et al. (6,296,826) in view of Koeppler et al. (2007/0145332), Lehmann et al. (WO 2013/149882) and Baumgartner et al. (4,033,780) as applied to claim 27 above, and further in view of Fabian (2006/0137401). Koeppler teaching drilling a hole in the quartz glass body to form a tube, thus providing for a hollow body with an opening ([0067]). Koeppler also teaches it is well known to provide for doped quartz glass for producing light guide preforms from with optical fibers are drawn ([0004]-[0005]), but doesn’t specify the step of introducing a core rod. Fabian teaches a method for producing a light guide comprising providing for a hollow body comprising an opening, introducing a core rod through the opening into the hollow body, thus forming a precursor, and heating the precursor and drawing an optical fiber or preform comprising a core and a jacket ([0003], [0039]-[0040]). Such a process is also referred to as the RIC method ([0009]). Fabian further teaches using drawing temperatures of 2000°C to 2400°C ([0060]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adapted the step of inserting a core cord into a hollow body of quartz glass, for producing a light guide, such as an optical fiber as disclosed by Fabian.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinoki et al. (6,296,826) in view of Koeppler et al. (2007/0145332), Lehmann et al. (WO 2013/149882) and Baumgartner et al. (4,033,780) as applied to claim 27 above, and further in view of Trommer et al. (2011/0183138) and Horiuchi et al. (6,368,175). Koeppler teaching drilling a hole in the quartz glass body to form a tube, thus providing for a hollow body with an opening ([0067]). However, Koeppler does not teach producing an illuminant. Trommer also teaches forming a quartz glass tube ([0098]-[0099]), wherein the glass tube can be used in manufacturing processes which requires high purity ([0003]). Horiuchi teaches a method for producing an illuminant, such as a discharge lamp, the process comprising providing for a hollow quartz glass body, fitting the hollow body with electrodes, and filling the hollow body with a gas (col. 1 lines 20-29). Horiuchi also teaches the hollow quartz body should be of high purity and having low OH groups, as OH groups lowers the service life of the illuminant (col. 1 lines 48-58). Trommer further teaches the hollow quartz glass body is formed under a nitrogen atmosphere, so as to create Si-N bonds, which helps minimizes OH groups in the formed hollow quartz glass body ([0073]-[0075], [0100]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have produced an illuminant comprising electrodes and gas using the hollow quartz glass body, as it is a hollow quartz glass body having high purity and little OH groups, which helps extend the life of the illuminant.
Terminal Disclaimer
The terminal disclaimer filed on June 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application numbers 16061451, 16061558, 16062658, and patent number 11053152  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, filed June 22, 2022, with respect to the rejection of claim 27 under Fujinoki, Koeppler and Baumgartner have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lehmann
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741